DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/17/2021 has been considered by the Examiner.

Status of Claims
Claims 1-20, filed on 09/01/2021, are under consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 12, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aittamaa et al. (US 6,613,108).
Aittamaa teaches a method to make dimers from feed olefins in a reaction stage comprising, in one example, one reactor and one distillation column (see below, Fig. 1). The feed can comprise isobutene or can consist of isobutene (Col 6 lines 38 to Col 7 line 12). The isobutene dimer product typically comprises 85-100 wt% or 95-100 wt% of 2,4,4-trimethyl pentenes (pent-1-ene; Col 10 lines 36-44). Here, wt% is assumed the same as mol% since they are both based on isomers of octene which have the same molecular weight. The disclosed dimer selectivity to the trimethyl pentene isomer is within the claimed amount of at least 75 mol% (in pending claim 1) or at least 78 mol% (in pending claim 16) and therefore, the instantly claimed ranges are anticipated by the reference as sufficiently supported by specific example(s)—see MPEP 2131.03.
 
    PNG
    media_image1.png
    554
    714
    media_image1.png
    Greyscale

In Example 2, the process of Fig. 1 is simulated and the following results are provided (see below, Table 2). The feed (F1) comprise isobutene olefin and the product is separated to obtained a bottom dimer fraction and a top recycle fraction (R1) wherein the ratio of R1, in terms of kg/hr mass flow rate, to F1 is about 7. The disclosed ratio of recycle to feed is within the claimed range of at least 4 (for pending claim 1), at least 5 (for pending claim 2), at least 6 (for pending claim 3) and therefore, the instantly claimed ranges are anticipated by the reference as sufficiently supported by specific example(s)—see MPEP 2131.03.

    PNG
    media_image2.png
    668
    1148
    media_image2.png
    Greyscale

The isobutene stream in Example 2 is assumed the same as the C4-hydrocarbon stream of pending claim 4.
The residual hydrocarbon (stream R1 in Example 2) is completely recycled back to the reactor which reads on pending claim 6.
The reactor is shown to be a fixed bed flow reactor which reads on pending claims 12 and 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7-11, 13-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aittamaa et al. (US 6,613,108).
For these claims, it is noted that the prior art reference did not disclose the claimed recitations recited here with the Example 2 and Fig. 1 discussed above.
However, Aittamaa discloses the following information:
the feed can consist of isobutene (i.e. pure isobutene) which reads on pending claim 5,
the oligomerization can be conduced in serial reaction stages (Fig. 3-8) which reads on pending claim 7,
The catalyst is an ion exchanged resin (Col 8 lines 66-67) which reads on pending claim 9, and
the dimerization is carried out at temperature of 50-120°C (Col 9 lines 27-28) which overlaps the claimed temperatures in pending claims 14 and 19. 
Other limitations cited in pending claims 10-11, 13, 15, 17 and 20 are also viewed as obvious and known in the art.
Therefore, and before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have combined different embodiments in Aittamaa and to have used information known in the art because this involves applying a known XXXX technique to a XXX with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772